Exhibit 10.15

PCTEL, INC.

DAVID A. NEUMANN
EMPLOYMENT AGREEMENT

This Employment Agreement, dated as of December 5, 2016 (the “Effective Date”),
is made and entered into by and between PCTEL, Inc. (the “Company”) and David A.
Neumann (“Executive”).

1.Duties and Scope of Employment.  Commencing January 2, 2017, Executive will
serve as the Company’s Chief Executive Officer and will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as shall reasonably be assigned to him
by the Company’s Board of Directors (the “Board”).  The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”

2.At‑Will Employment.  The parties agree that Executive’s employment with the
Company will be “at will” employment and may be terminated at any time, with or
without cause or notice, by either the Company or Executive.

3.Compensation.

(a)Base Salary.  During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at an annualized rate determined by
the Board (the “Base Salary”).  Executive’s initial Base Salary is $350,000 per
annum.  Executive’s Base Salary will be reviewed on an annual basis by the
Compensation Committee (the “Committee”), with advice from its compensation
consultant or other advisors, if any, and the Committee shall make a
recommendation regarding the Executive’s Base Salary to the Board in accordance
with the Committee’s and the Board’s established procedures.

(b)Bonus and Incentives.  Executive shall be eligible to receive annual bonuses
through short-term incentives (“STI”), long‑term incentives, and such other
elements of compensation (whether in cash or equity) as determined by and at the
discretion of the Board.  For 2017, the maximum potential award under the
short-term incentive plan as a percentage of annual salary will be 130%.

(c)Modifications. The Company will not, without Executive’s written consent,
materially modify Executive’s combined Base Salary and STI in a manner which
(either individually or when aggregated with any prior modifications) results in
a reduction for Executive of 10% or more (determined for the purpose of the STI
at the incentive opportunity at target), unless such reduction is made on the
same or substantially similar basis for substantially all senior executives of
the Company.

4.Employee Benefits.  During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company,
including, without limitation, the

 

--------------------------------------------------------------------------------

 

Company’s group medical, dental, vision, disability, life insurance, and 401(k)
plans.  The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.  The Company will not
materially reduce, without good business reasons, the facilities or perquisites
(including office space and location) available to Executive immediately prior
to such reduction.

5.Vacation.  Executive will be entitled to paid vacation of twenty‑five (25)
days per year, in addition to the Company’s paid holidays.

6.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.  In addition, the Company will provide the following:

(i) 

a one‑time reimbursement to Executive of actual and reasonable expenses incurred
by Executive in connection with a legal review of this Agreement;

(ii)

in connection with his relocation to Illinois:  

(a)reimbursement for actual expenses for two house hunting trips;

 

(b)

reimbursement for actual closing costs associated with the sale of his current
home and purchase of his new home in Illinois;

(c)reimbursement for the cost of up to sixty (60) days of temporary housing, if
temporary housing is necessary;

(d)reimbursement for actual costs of moving and any temporary storage; and

(e)$25,000 as a one-time grant for miscellaneous expenses related to relocation;
and

(iii)

an annual reimbursement of up to $6,000 per year for financial and tax advisory
services and tax preparation.  

Such reimbursements will be subject to documentation required under, and will be
paid in accordance with, the Company’s expense reimbursement policy as in effect
from time to time and may constitute income to Executive under then current tax
laws.

7.Severance.

(a)Termination Following a Change of Control.  If Executive’s employment is
terminated within twelve (12) months following a Change of Control, the
severance and other benefits to which Executive is entitled shall be governed by
the Management Retention Agreement then in effect between the Company and
Executive (which includes the definition of Change of Control).

(b)Involuntary Termination other than for Cause; Voluntary Termination for Good
Reason Apart From a Change of Control.  If either prior to the occurrence of a

‑2‑

--------------------------------------------------------------------------------

 

Change of Control or after the twelve (12) month period following a Change of
Control, Executive’s employment with the Company is terminated either
(A) involuntarily by the Company for reasons other than Cause, or (B) by
Executive pursuant to a Voluntary Termination for Good Reason, and Executive
signs and does not revoke a standard mutual release of claims with the Company
pursuant to Section 11, then, subject to Section 12, Executive shall be entitled
to receive the following benefits from the Company:

(i)Salary Continuation.  Executive shall be entitled to receive continuing
payments of salary (less applicable withholding taxes) at the rate equal to
Executive’s Base Salary, as then in effect, for a period of twelve (12) months
from the date of such termination in accordance with the Company’s normal
payroll policies.  

(ii)Short‑Term and Long‑term Incentives.  Executive shall be entitled to receive
cash and/or equity awards under the Company’s short‑term incentive program (or
other bonus program) then in effect and equity under the long‑term incentive
program then in effect, in each case, in the amount determined in accordance
with the terms of such programs (without giving effect to any requirement to
remain an employee on the date of vesting or payment of the award).  The awards
shall be determined based upon actual performance and will be paid on a
pro‑rated basis for the period of employment, less applicable withholding taxes,
following the completion of the performance period and the determination by the
Committee of the amount to be paid.  The Company shall pay the bonuses and
awards to the Executive at the same time that other employees participating in
the program receive them, but in no event later than the next regular payday
after the date when the Committee has determined the amount to be paid.

(iii)Benefits.  Subject to  Executive’s right to continue health insurance under
the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
should Executive elect COBRA within the required period, the Company shall pay,
or reimburse Executive for the cost of, COBRA premiums for continued health
coverage (i.e., medical, dental and vision as then offered by Company) for a
period of twelve (12) months for Executive and his eligible dependents who were
receiving healthcare coverage under the Company’s healthcare plans on the date
of separation.  Executive will be responsible for any and all taxes on income
related to such subsidized COBRA payments, as well as any COBRA payments after
such twelve‑month period elapses.

(iv)Accelerated Vesting.  All equity awards then held by Executive with
restrictions that are time‑based shall accelerate or if Executive is then
holding unvested shares, the Company’s right to repurchase the then‑unvested
shares under each such equity award shall lapse.  All performance‑based equity
awards then held by Executive shall vest and then pay‑out in accordance with the
terms thereof based upon actual performance for the entirety of the then current
performance period.

‑3‑

--------------------------------------------------------------------------------

 

(v)Terms.  The benefits set forth in this Section 7(b) are in addition to and
not in lieu of any other benefits which Executive may be expressly entitled to
receive resulting from Executive’s involuntary termination of employment
pursuant to any Company severance and benefit plans and practices, or pursuant
to other agreements with the Company.  Such other benefits will be provided to
Executive in accordance with the terms of the related plans or agreements.

8.Sections 280G and 4999.  The Company’s obligations to provide the
compensation, equity and other benefits as set forth in Section 7 above are
expressly conditioned upon Executive’s compliance with the covenants set forth
in Section 14 below, and are not contingent upon any event constituting a change
of effective control or ownership of the Company or in the ownership of a
substantial portion of the assets of the Company.  In the event that the
severance and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s severance
benefits under the Employment Agreement shall be payable either

(i)in full, or

 

(ii)

as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive, on an after‑tax basis, of the greatest amount of
severance benefits under the Employment Agreement, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.  Any determination required under this Section shall be made in writing by
the Company’s independent public accountants (the “Accountants”) whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes; provided, however, that upon request of Executive the Company
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the “Accountants” hereunder).  For purposes of making the calculations
required by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.  Any reduction in payments and/or benefits
required by this Section 8 shall occur in the following order: (1) reduction of
cash payments, and (2) reduction of other benefits paid to Executive.  In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Executive’s equity awards.

9.Voluntary Termination; Termination for Cause.  If Executive’s employment is
terminated by the Company for Cause, or by Executive for any reason other than
pursuant to a

‑4‑

--------------------------------------------------------------------------------

 

Voluntary Termination for Good Reason, then all further vesting of any stock
options, restricted stock award or other Company equity compensation held by
Executive will cease immediately and all rights to receive further compensation
by the Company to Executive hereunder will terminate immediately (except as to
amounts already earned).

10.Death and Disability.  If Executive’s employment terminates as a result of
death or Disability, Executive (or his estate, as applicable) shall be entitled
to receive the following benefits from the Company:

(a)Salary.  Executive shall be entitled to receive continuing payments of salary
(less applicable withholding taxes) at the rate equal to Executive’s Base
Salary, as then in effect, for a period of twelve (12) months in accordance with
the Company’s normal payroll policies.

(b)Bonuses.  Executive shall receive the target bonus in effect for the
performance period during which Executive’s employment is terminated.  Such
bonus shall be paid to Executive as soon as practicable following the completion
of the performance period and the determination of the amount of bonus to be
paid.

(c)Equity Incentives.  All unvested equity incentives, whether time‑based or
performance‑based, shall immediately accelerate and vest in full, and all
repurchase restrictions in favor of the Company shall immediately
lapse.  Performance‑based incentives in which a range of incentives above or
below the target may be earned dependent on the achievement of different levels
of performance, which this section shall accelerate and vest as to the targeted
number of incentives.

11.Separation Agreement and Mutual Release.  The receipt of any severance
payments or benefits pursuant to this Agreement will be subject to Executive
signing and not revoking a separation agreement and mutual release of claims (in
a form reasonably acceptable to the Company) and provided that such separation
agreement and mutual release of claims is effective within sixty (60) days
following the termination date.  No severance pursuant to this Agreement will be
paid or provided until the separation agreement and mutual release of claims
becomes effective.  If Executive should die before all of the severance amounts
have been paid, such unpaid amounts will be paid in a lump‑sum payment promptly
following such event to Executive’s designated beneficiary, if living, or
otherwise to the personal representative of Executive ‘s estate.

12.Section 409A.

(a)Timing of Severance Payments.  Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and the final regulations and any other guidance
promulgated thereunder (“Section 409A”) at the time of his termination (other
than due to death), the severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), that is
payable within the first six (6) months

‑5‑

--------------------------------------------------------------------------------

 

following Executive’s termination of employment will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six (6) month anniversary of his
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A‑2(b)(2) of the
Treasury Regulations.  In addition to the foregoing, to the extent that any
payment of deferred compensation subject to Section 409A is contingent upon the
execution of a written release, if the designated period for executing a written
release spans two of Executive’s tax years, the payment will be paid in the
second tax year.

(b)Short‑Term Deferral.  Any amount paid under the Agreement that satisfies the
requirements of the “short‑term deferral” rule set forth in Section
1.409A‑1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 12(a).

(c)Involuntary Separation from Service.  Any amount paid under the Agreement
that qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section l.409A‑1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 12(a).  For purposes of
this Agreement, “Section 409A Limit” shall mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive ‘s termination of employment as determined under Treasury
Regulation 1.409A‑l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

(d)Amendment.  This provision is intended to comply with the requirements of
Section 409A so that none of the Deferred Compensation Separation Benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.




‑6‑

--------------------------------------------------------------------------------

 

13.Definitions.

(a)Cause.  “Cause” shall mean:

(i)An act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive;

(ii)Executive being convicted of, or a plea of nolo contendere to, a felony;

(iii)A willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or

(iv)Following delivery to Executive of a written demand for performance from the
Company that describes the basis for the Company’s reasonable belief that
Executive has not substantially performed his duties, and after affording the
Executive a reasonable opportunity to cure within a reasonable period of time,
there are continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part.

(b)Disability.  “Disability” shall mean that:

(i)the Executive has been unable to perform his Company duties as the result of
his incapacity due to physical or mental illness, and such inability, at least
26 weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive's legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least 30 days' written notice by the
Company of its intention to terminate the Executive's employment. In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment becomes effective, the notice
of intent to terminate shall automatically be deemed to have been revoked.

(ii)Executive is determined to be totally disabled by the Social Security
Administration.

(c)Voluntary Termination for Good Reason.  “Voluntary Termination for Good
Reason” shall mean Executive voluntarily resigns after the occurrence of any of
the following without Executive’s express written consent:

(i)A material reduction of Executive’s duties, authority or responsibilities
(including any change in title that would compromise Executive’s direct
reporting responsibility to the Board) relative to Executive’s duties, authority
or responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, authority or responsibilities;

‑7‑

--------------------------------------------------------------------------------

 

(ii)A violation of the covenants regarding Executive’s compensation in Section
3;

(iii)A relocation of Executive to a facility or location more than fifty (50)
miles from the principal business office of the Company on the execution date of
this Agreement (excluding Executive’s voluntary relocation to Chicago); or

(iv)Any other action or inaction that constitutes a material breach by the
Company of this Agreement;

provided, however, that before Executive’s employment may be terminated by a
Voluntary Termination for Good Reason, (A) Executive must provide written notice
to the Company, within ninety (90) days of the initial existence of the
Voluntary Termination for Good Reason condition, setting forth the reasons for
Executive’s intention to terminate his employment as a result of a Voluntary
Termination for Good Reason, (B) the Company must have an opportunity within
thirty (30) days following delivery of such notice to cure the Voluntary
Termination for Good Reason condition, and (C) Executive’s employment must
terminate within twelve (12) months of the initial existence of the Voluntary
Termination for Good Reason condition.

14.Conditional Nature of Severance Payments.

(a)Noncompete.  Executive acknowledges that the nature of the Company’s business
is such that if Executive were to become employed by, or substantially involved
in, a Restricted Business (as defined below) during the twelve (12) months
following the termination of Executive’s employment (the “Restricted Period”)
with the Company for any reason (whether during the Employment Term or
subsequent to the end of such period), it would be very difficult for Executive
not to rely on or use the Company’s trade secrets and confidential information.
Thus, Executive agrees and acknowledges that his right to receive the severance
payments and benefits set forth in Section 7 (to the extent Executive is
otherwise entitled to such payments and benefits) shall be conditioned upon
Executive not directly or indirectly engaging in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise), nor having any ownership interest in or
participating in the financing, operation, management or control of, any person,
firm, corporation or business that competes in the markets for the Restricted
Business (as defined below) during the Restricted Period; provided, however,
that nothing in this Section 14(a) shall prevent Executive from owning as a
passive investment less than one percent (1%) of the outstanding shares of the
capital stock of a publicly‑held company if (A) such shares are actively traded
on the New York Stock Exchange or the Nasdaq Global Market and (B) Executive is
not otherwise associated with such company or any of its affiliates.  A
“Restricted Business” is a business which is engaged in the design, development,
manufacture, production, marketing, sale, licensing or servicing of any
products, or the provision of any services, that are the same as or
substantially similar to those of the Company, or a business which is otherwise
one of the top fifteen (15) competitors of the Company during the Restricted
Period.  Upon any breach of this section, all severance payments and benefits
pursuant to this Agreement shall immediately cease.

‑8‑

--------------------------------------------------------------------------------

 

(b)Non‑Solicitation.  During the twelve (12) month period following the
termination of Executive’s employment with the Company for any reason (whether
during or after the Employment Term), Executive agrees and acknowledges that
Executive’s right to receive the severance payments and benefits set forth in
Section 7 (to the extent Executive is otherwise entitled to such payments and
benefits) shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Executive or for any other entity or person.

15.Assignment.  This Agreement will inure to the benefit of the heirs, executors
and legal representatives of Executive upon Executive’s death and will be
binding upon and inure to the benefit of any successor of the Company.  Any such
successor of the Company will be deemed substituted for the Company under the
terms of this Agreement for all purposes.  For this purpose, “successor” means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

16.Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well‑established commercial overnight service, or four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

PCTEL, Inc.
471 Brighton Drive
Bloomingdale, Illinois 60108
Attention: General Counsel

If to Executive:

David A. Neumann
at the last residential address known by the Company.

17.Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.




‑9‑

--------------------------------------------------------------------------------

 

18.Arbitration and Equitable Relief.

(a)Arbitration.  Except as provided in Section 18(b) below, Executive agrees
that any dispute or controversy arising out of, relating to, or concerning
Executive’s employment with the Company or the termination of Executive’s
employment with the Company, or any interpretation, construction, performance or
breach of this Agreement, shall be settled by arbitration to be held in Cook
County, Illinois, in accordance with the National Rules for Resolution of
Employment Disputes then in effect of the American Arbitration Association,
except as provided in Section 18(b) below.  The arbitrator may grant injunctions
or other relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  The substantially prevailing party shall be awarded his or
its reasonable attorney’s fees and costs, including any amounts paid to the
arbitrator and American Arbitration Association.  This arbitration clause
constitutes a waiver of Executive’s and the Company’s right to a jury trial and
relates to the resolution of all disputes relating to all aspects of the
employer/employee relationship, including, but not limited to, the following
claims:

(i)Any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

(ii)Any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act; and

(iii)Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination.

(b)Equitable Remedies.  Executive agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Section 14.  Accordingly, Executive agrees that if
Executive breaches such covenants, the Company will have available, in addition
to any other right or remedy available, the right to obtain an injunction from a
court of competent jurisdiction restraining such breach or threatened breach and
to specific performance of any such provision of this Agreement.  Executive
further agrees that no bond or other security shall be required in obtaining
such equitable relief.

(c)Administrative Relief.  Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body, such as the Illinois Department of Human Rights,
the Equal Employment Opportunity Commission or the Workers’ Compensation
Commission.  

‑10‑

--------------------------------------------------------------------------------

 

This Agreement does, however, preclude Executive from pursuing court action
regarding any such claim (other than workers’ compensation claims).

19.Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein except the
Management Retention Agreement referenced herein, as it may be amended from time
to time.  This Agreement specifically supersedes that certain letter from the
Company dated September 24, 2013 regarding severance benefits as well as all
other prior or contemporaneous agreements whether written or oral, including any
consulting or independent contractor agreements. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

20.Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

21.Governing Law.  This Agreement will be governed by the laws of the State of
Illinois (with the exception of its conflict of law’s provisions), and all
actions to enforce its terms will be venued exclusively in Cook County,
Illinois.

 




‑11‑

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

PCTEL, INC.

Signature: /s/Gina Haspilaire

Name: Gina Haspilaire

Title: Chair of the Compensation Committee of the Board of Directors

 

EXECUTIVE

Signature: /s/ David A. Neumann

Title: VP/GM

 

‑12‑